

117 HRES 375 IH: Supporting the goals and ideals of the month of May as Sex Ed For All Month: Equity and Access for All.
U.S. House of Representatives
2021-05-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 375IN THE HOUSE OF REPRESENTATIVESMay 7, 2021Ms. Jayapal (for herself, Mr. Carson, Ms. Lee of California, Mr. Pocan, Ms. Norton, Mr. Cohen, Mr. Takano, Mr. Blumenauer, Mr. Grijalva, Mr. Cárdenas, Mr. Smith of Washington, Mr. Jones, Ms. Pressley, Ms. Williams of Georgia, Ms. Adams, and Ms. Schakowsky) submitted the following resolution; which was referred to the Committee on Education and Labor, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedRESOLUTIONSupporting the goals and ideals of the month of May as Sex Ed For All Month: Equity and Access for All.Whereas Sex Ed For All Month is a nationwide observance that calls on people to take action to invest so as to ensure all young people have access to inclusive and honest sex education;Whereas young people face vast systemic inequities and structural barriers to ensuring their lifelong health;Whereas racial disparities persist in young people’s sexual health, highlighting ongoing social inequities in access to sex education as well as sexual health services;Whereas access to quality information and education about young people’s sexual health is a critical step toward addressing disparities caused by structural barriers;Whereas despite historic declines, the United States has the highest rate of unintended teen pregnancy among comparable countries and limited resources available for young parents;Whereas young people aged 15 through 25 contract half of the 19 million sexually transmitted infections each year, despite making up only a quarter of the sexually active population;Whereas young people under the age of 25 accounted for 1 in 5 new HIV transmissions;Whereas three-quarters of LGBT students report harassment, 56 percent report feeling unsafe, and nearly a third skipped at least one day of school in the month prior to reporting due to concerns for their safety;Whereas approximately 1 in 3 young women in the United States experiences physical, emotional, or verbal abuse from a dating partner;Whereas sex education that includes information beyond abstinence has been found to delay sexual intercourse, increase condom or contraceptive use, reduce the number of partners among young people, and decrease physical aggression with intimate partners;Whereas young people who received sex education are 50 percent less likely to experience an unintended pregnancy, 31 percent less likely to contract a sexually transmitted infection, and more likely to delay sexual activity and use contraception upon becoming sexually active;Whereas sex education provides information about the prevention, treatment, and care of pregnancy, sexually transmitted infections, and interpersonal violence; the importance of consent as a basis for healthy relationships and for autonomy in health care; sexual orientation, gender roles, and gender discrimination; and the historical and current conditions in which education and health systems, policies, programs, services, and practices have uniquely adversely impacted Black, indigenous, Latinx, Asian, Asian American and Pacific Islander, and other people of color;Whereas sex education promotes gender equity, and is inclusive of young people with varying gender identities, gender expressions, and sexual orientations; safe and healthy relationships; and racial equity ensuring responsiveness to the needs of young people who are Black, indigenous, and other people of color; Whereas sex education promotes and upholds the rights of young people to information that empowers them to make decisions about their bodies, health, sexuality, families, and communities in all areas of life; andWhereas May of each year is now recognized as Sex Ed For All Month: Now, therefore, be itThat the House of Representatives—(1)supports the goals and ideals of Sex Ed For All Month;(2)calls on all public and elected officials to advocate for and invest in sex education legislation;(3)encourages State and local governments, including their public health agencies, education agencies, schools, and media organizations to recognize and support Sex Ed For All Month;(4)commends the work of community and faith-based organizations, State education agencies, local education agencies, and health centers that are providing sex education to young people;(5)prioritizes sex education programs that are evidence-informed, comprehensive in scope, confidential, equitable, accessible, medically accurate and complete, age and developmentally appropriate, culturally responsive, trauma-informed, and resilience-oriented;(6)discourages health education programs that withhold health-promoting or life-saving information about sexuality-related topics, including HIV; are medically inaccurate or incomplete; promote gender or racial stereotypes or are unresponsive to gender or racial inequities; fail to address the needs of sexually active young people, pregnant or parenting young people, survivors of interpersonal violence, or youth of all physical, developmental, or mental abilities; fail to be inclusive of individuals with varying gender identities, gender expressions, and sexual orientations; or are inconsistent with the ethical imperatives of medicine and public health;(7)recommends implementation of sex education in schools and continued professional development for educators and administrative staff that work with young people; and(8)calls for all youth-serving professionals, educators, and decisionmakers who impact the lives of youth to take action to ensure access to inclusive and honest sex education for all young people.